                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:07-CR-66 JCM (GWF)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     MAURICE DONNELL COOPER,
               11                                         Defendant(s).
               12
                             Presently before the court is the matter of United States v. Cooper, case number 2:07-cr-
               13
                      00066-JCM-GWF.
               14
                             On January 23, 2020, defendant Maurice Cooper filed a motion to disclose supervision
               15
                      records of the United States Probation Office and testimony of former probation officer Jason
               16
                      Flores. (ECF No. 142). The government filed a response (ECF No. 143), to which Cooper
               17
                      replied (ECF No. 144).
               18
                             Cooper commenced a thirty-six (36) month term of supervised release on June 13, 2017.
               19
                      (ECF No. 123). On December 5, 2019, probation filed a petition to revoke Cooper’s supervised
               20
                      release. Id. In pertinent part, probation alleges that from “May 18, 2019, to May 21, 2019,
               21
                      Cooper traveled from Las Vegas, Nevada, to Ohio [sic] Akron/Canton, Ohio, and back without
               22
                      prior approval from the United States Probation Officer or the Court.” Id.
               23
                             Cooper’s motion makes two separate requests. First, Cooper requests that the court order
               24
                      disclosure of his supervision records relating to his “request to travel to Ohio from both the U.S.
               25
                      Attorney’s Office and the U.S. Probation Office.” (ECF No. 142). Second, Cooper requests that
               26
                      the court permit the testimony of former probation officer Jason Flores—who supervised Cooper
               27
                      at the time of his alleged travel—at his revocation hearing. Id.
               28

James C. Mahan
U.S. District Judge
                1            In its response, the government indicates that it does not have custody or control of the
                2     records Cooper seeks and accordingly takes no position on the motion. (ECF No. 143). The
                3     government also requests that probation be permitted to respond to Cooper’s motion. Id.
                4            Cooper’s motion is an application to the court under Local Criminal Rule 32-2, which
                5     governs the disclosure of presentence investigation reports, supervision records for purposes
                6     other than sentencing, and probation officer testimony. The local rule provides, in relevant part:
                7            (c) Application for Disclosure of Presentence Investigation Reports or
                             Supervision Records for Purposes Other than Sentencing.
                8
                                     (1) The presentence investigation report, supporting documents, and
                9                    supervision records may be disclosed for purposes other than sentencing
                                     of the defendant only upon written application accompanied by an
              10                     affidavit describing the records sought, explaining their relevance to the
                                     proceedings, and stating the reasons the information contained in the
              11                     records is not readily available from other sources or by other means. If
                                     the request does not comply with this rule, the determining official may
              12                     deny the request or request additional information.
              13                     (2) The written application must be provided to the determining official at
                                     least 14 days before the production of records is required. Failure to meet
              14                     this deadline constitutes a sufficient basis for denial of the request.
              15                     (3) The determining official may waive the 14-day requirement upon a
                                     showing of a good-faith attempt to comply with this rule.
              16
                             (d) Testimony of a Probation Officer. A request for testimony of a probation
              17             officer must satisfy subsection (c) of this rule.
              18      LCR 32-2(c)-(d).
              19             In the affidavit accompanying the instant motion, Cooper’s counsel Kathryn Newman
              20      explains that Cooper is alleging he that received permission from Flores to travel to Ohio. (ECF
              21      No. 142). Newman states that Cooper’s supervision records, as well as the testimony of Flores,
              22      are needed to prove this allegation. Id. Newman further states that she has requested Cooper’s
              23      supervision records from probation without response, and that Flores has been subpoenaed to
              24      testified at the revocation hearing. Id.
              25             Good cause appearing, the court will grant Cooper’s motion and order the United States
              26      Probation Office to disclose, to Cooper’s counsel Kathryn Newman, any supervision records
              27      relating to Cooper’s May 2019 travel to Ohio. The court will also permit the testimony of former
              28      probation officer Jason Flores at the revocation hearing.

James C. Mahan
U.S. District Judge                                                  -2-
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Cooper’s motion to
                3     disclose supervision records of the United States Probation Office and testimony of former
                4     probation officer Jason Flores (ECF No. 142) be, and the same hereby is, GRANTED, consistent
                5     with the foregoing.
                6            DATED February 24, 2020.
                7                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -3-
